UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
UNITED STATES OF AMERICA,          )
                                   )
      v.                           )
                                   )    Criminal Action No. 18-180 (RMC)
DAVID N. CARTER,                   )
                                   )
            Defendant.             )
_________________________________  )

                      MEMORANDUM OPINION ON SENTENCING

               On November 1, 2018, David N. Carter came before this Court for sentencing on

a charge of Escape from Custody, 18 U.S.C. § 751(a), for walking away from Hope Village, a

Residential Reentry Center or halfway house located in the District of Columbia, to which Mr.

Carter had entered a plea of guilty. This Court imposed a sentence of eleven (11) months’

incarceration with no supervision thereafter and writes this memorandum opinion to explain its

reasoning.

                                    I.   BACKGROUND

               Mr. Carter’s presence in Hope Village was part of a prior sentence entered by the

District of Columbia Superior Court. Mr. Carter had been sentenced in the Superior Court on

November 22, 2011 to 20 months’ custody and three years of supervised release on two drug

charges. His supervised released was revoked due to violation on June 15, 2016 and he was

sentenced to an additional 30 months in custody. On February 21, 2018, Mr. Carter was

furloughed to Hope Village by the Bureau of Prisons to complete the remainder of his sentence,

with a projected release date of August 17, 2018.




                                                1
               Mr. Carter left Hope Village on April 16, 2018 without authorization and never

returned. He was indicted in this case on June 14, 2018 1 and arrested on June 29, 2018. Mr.

Carter pled guilty to Escape from Custody, in violation of 18 U.S.C. § 751(a), without a plea

agreement. The maximum penalty for his crime is a term of imprisonment not greater than five

years, a fine not to exceed $250,000, a term of supervised release of not more than three years,

and a special assessment of $100. As calculated by the Probation Office and accepted by the

Court, his adjusted Offense Level was 7 and his total criminal history score was 21, which

established a criminal history category of VI. Therefore, the recommended sentence under the

United States Sentencing Guidelines was 15 to 21 months in custody.

               The Court received and reviewed sentencing memoranda from both Mr. Carter

and the government, heard argument at the sentencing hearing, and heard from Mr. Carter

himself. See Gov’t Sentencing Mem. [Dkt. 10]; Mr. Carter Sentencing Mem. [Dkt. 11]. The

government recommended a sentence of 20 months’ incarceration and 36 months’ supervised

release, coupled with 100 hours of community service. Mr. Carter sought a sentence of time

served and 24 months’ supervised release. There is no mandatory minimum.

                                 II.   LEGAL STANDARD

               At sentencing, a United States District Judge must first ascertain and consider the

appropriate sentencing range recommended by the Sentencing Guidelines. However, the

Guidelines are no longer mandatory and provide recommendations based on national experience

only. United States v. Booker, 543 U.S. 220 (2005). To devise a sentence that is “sufficient, but




1
 His prosecution in federal court for escape from Hope Village, rather than in the D.C. Superior
Court, represents a new policy of the U.S. Attorney’s Office.

                                                2
not greater than necessary,” courts must also fully consider the sentencing factors identified in 18

U.S.C. § 3553(a). Those relevant here include:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for—

                       (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines . . . .

18 U.S.C. § 3553(a).

                                      III.   ANALYSIS

               The Court varied from the Guidelines in sentencing Mr. Carter, finding that 11

months’ incarceration with no further supervision would be “sufficient, but not greater than

necessary, to comply with the purposes” of sentencing. 18 U.S.C. § 3553(a).

               Mr. Carter has a lengthy history of various low-level offenses for which he has

served time in prison, as sentenced, and consistently failed to observe the terms of probation or

supervised release. However, during and after his most recent term in Federal Correction

Institute (FCI) Gilmer, a medium-security facility in Glenville, West Virginia, he appears to have

                                                 3
decided to turn his life in a different direction. While at FCI Gilmer, Mr. Carter received no

disciplinary infractions and successfully completed numerous Bureau of Prisons (BOP)

programs, including 210 hours of GED classes, 140 hours of the Life Skills program, 46 hours of

the In/Out Dads program, 56 hours of Custodial Maintenance training, 15 hours of Commercial

Driver’s License training, 10 hours Release Prep classes, and 3 hours of Re-Entry Lab classes.

See Mr. Carter Sentencing Mem. at 1-2. Mr. Carter also worked on the Food Service Detail. See

id.

                 When Mr. Carter was returned to BOP custody after his escape from Hope

Village, the BOP took away all non-vested Good Time Credits, required Mr. Carter to serve the

remainder of his 30-month sentence in BOP custody at a more secure facility than FCI Gilmer,

and extended his prison time by nearly three months.2

                 Mr. Carter is now 37 years old. He persuaded the Court that he is tired of

spending his life in jail and is determined to take a new path and avoid criminal conduct. The

nature of his crime—escape from a halfway house—is moderately serious, but would allow a

sentence between zero and six months if Mr. Carter did not have such a criminal history.

                 The Court concluded that 20 months’ incarceration for his escape was more

severe than warranted, but that time served would ignore the escape crime altogether. Neither

was appropriate. The record also indicates that imposing a sentence of post-prison supervision

could set up Mr. Carter for failure, as before, and a continuation of his in-and-out-of-prison life

without real purpose.

                 Thus, the history and characteristics of the defendant suggest that he has gotten

older and wants to end his low-level criminal lifestyle. The offense of escape from a halfway


2
    It is noted that incarceration at the D.C. Jail is qualitatively more severe than BOP custody.

                                                    4
house is only moderately serious and Mr. Carter will pay a much steeper price for it than when it

was commonly enforced in Superior Court. In addition, a term of 11 months’ incarceration,

which is too short to earn an early release to the community and long enough to remember, will

deter Mr. Carter and others from similar escapades. The record shows no evidence of criminal

conduct when Mr. Carter was on escape status and this period of incarceration will protect the

community. Mr. Carter’s inability in the past to comply with the terms of supervision suggest

that supervision does not assist him to respect the law; to the contrary, he has been repeatedly

unsuccessful. The Court sees no value in continuing the practice.

               Whether Mr. Carter will succeed will be in his own hands upon his release from

11 months’ incarceration.

                                    IV.   CONCLUSION

               Having considered the arguments made by the parties in their sentencing

memoranda and at the sentencing hearing and having evaluated the factors required by 18 U.S.C.

§ 3553(a), the Court sentenced Mr. Carter to a term of 11 months’ incarceration with no

supervised release to follow.



Date: December 20, 2018
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                 5